     Case 2:20-cv-01566-WBS-DMC Document 19 Filed 10/09/20 Page 1 of 5


 1 KEVIN A. FLAUTT, State Bar No. 257892
   kflautt@kmtg.com
 2 KAITLIN HARR, State Bar No. 327665
   kharr@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   400 Capitol Mall, 27th Floor
 4 Sacramento, California 95814
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for SUSANVILLE SANITARY
   DISTRICT, STEVE J. STUMP, JOHN
 7 MURRAY, ERNIE PETERS, DAVID FRENCH,
   KIM ERB, and MARTY HEATH
 8

 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12 DEBORAH STAMPFLI, an individual,                        Case No. 2:20-CV-01566-WBS-DMC

13                         Plaintiff,                      STIPULATION AND ORDER FOR
                                                           FILING OF AMENDED COMPLAINT
14            v.
                                                           Hon. William B. Shubb
15 SUSANVILLE SANITARY DISTRICT, a
   political subdivision of the State of California,       Trial Date:     TBD
16 STEVE J. STUMP, in his individual and                   Action Filed:   August 6, 2020
   official capacities, JOHN MURRAY, in his
17 individual and official capacities, ERNIE
   PETERS, in his individual and official
18 capacities, DAVID FRENCH, in his individual
   and official capacities, KIM ERB, in his
19 individual and official capacities, MARTY
   HEATH, in his individual and official
20 capacities, DOES I-V, inclusive, BLACK &
   WHITE CORPORATIONS I-V, and ABLE &
21 BAKER COMPANIES, inclusive,

22                         Defendants.

23

24                                               STIPULATION
25            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
26 attorneys of record that Plaintiff will file pursuant to FRCP 15(a)(2) an Amended Complaint
27 within 7 days, or by October 14, 2020, and Defendants shall have 14 days from that date, or

28 October 28, 2020, to respond to the Amended Complaint pursuant to FRCP 15(a)(3). The parties

     2008346.1 14543-003                               1
                   STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
     Case 2:20-cv-01566-WBS-DMC Document 19 Filed 10/09/20 Page 2 of 5


 1 further stipulate that upon the filing of the Amended Complaint, Defendants’ pending motion to

 2 dismiss shall be withdrawn, without prejudice to renew in response to the Amended Complaint,

 3 and that the October 19, 2020, hearing date should be vacated.

 4 SO STIPULATED,

 5 DATED: October 7, 2020                    KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
                                             A Professional Corporation
 6

 7

 8                                           By:          /s/ Kevin A. Flautt
                                                   Kevin A. Flautt
 9                                                 Attorneys for SUSANVILLE SANITARY
                                                   DISTRICT, STEVE J. STUMP, JOHN
10                                                 MURRAY, ERNIE PETERS, DAVID FRENCH,
11                                                 KIM ERB, and MARTY HEATH

12 DATED: October 7, 2020                    ERICKSON, THORPE & SWAINSTON, LTD

13

14                                           By: /s/ Thomas P. Beko (as authorized on 10/07/2020)
15                                               Thomas P. Beko
                                                 Attorneys for DEBORAH STAMPFLI
16

17

18

19

20

21

22

23

24

25

26
27

28

     2008346.1 14543-003                           2
                  STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
     Case 2:20-cv-01566-WBS-DMC Document 19 Filed 10/09/20 Page 3 of 5


 1                         CERTIFICATION OF ELECTRONIC SIGNATURE

 2            I hereby attest that I received permission in writing on October 7, 2020, to state that Mr.

 3 Thomas Beko has authorized submission of the document on his behalf corresponding to any

 4 signatures indicated by a conformed signature (/S/) within this e-filed document.

 5 DATED: October 7, 2020                       KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
                                                A Professional Corporation
 6

 7

 8                                              By:          /s/ Kevin A. Flautt
                                                      Kevin A. Flautt
 9                                                    Attorneys for SUSANVILLE SANITARY
                                                      DISTRICT, STEVE J. STUMP, JOHN
10                                                    MURRAY, ERNIE PETERS, DAVID FRENCH,
11                                                    KIM ERB, and MARTY HEATH

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2008346.1 14543-003                               3
                  STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
     Case 2:20-cv-01566-WBS-DMC Document 19 Filed 10/09/20 Page 4 of 5


 1                                              ORDER

 2            Upon the stipulation of the parties, Plaintiff will file pursuant to FRCP 15(a)(2) an

 3 Amended Complaint within 7 days, or by October 14, 2020, and Defendants shall have 14 days

 4 from that date, or October 28, 2020, to respond to the Amended Complaint pursuant to FRCP

 5 15(a)(3). The parties further stipulate that upon the filing of the Amended Complaint, Defendants’

 6 pending motion to dismiss shall be withdrawn, without prejudice to renew in response to the

 7 Amended Complaint, and that the October 19, 2020, hearing date should be vacated.

 8            IT IS HEREBY ORDERED.

 9 Dated: October 9, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2008346.1 14543-003                            4
                  STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
     Case 2:20-cv-01566-WBS-DMC Document 19 Filed 10/09/20 Page 5 of 5


 1                                         PROOF OF SERVICE

 2                         Deborah Stampfli v. Susanville Sanitary District, et al.
                                  Case No. 2:20-CV-01566-WBS-DMC
 3
     STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
 4
           At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of Sacramento, State of California. My business address is 400 Capitol
   Mall, 27th Floor, Sacramento, CA 95814.
 6
           On October 7, 2020, I served true copies of the following document(s) described as
 7 STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
   on the interested parties in this action as follows:
 8
   Thomas P. Beko
 9 ERICKSON, THORPE & SWAINSTON
   P.O. Box 3559
10 Reno, NV 89595
   Telephone: (775) 786-3930
11 Email: tbeko@etsreno.com

12         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
13 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
   who are not registered CM/ECF users will be served by mail or by other means permitted by the
14 court rules.

15        I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct and that I am employed in the office of a member of the bar of this
16 Court at whose direction the service was made.

17            Executed on October 7, 2020, at Sacramento, California.
18

19

20
                                                       Sherry Ramirez
21

22

23

24

25

26
27

28

     2008346.1 14543-003                              5
                  STIPULATION AND [PROPOSED] ORDER FOR FILING OF AMENDED COMPLAINT
